Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 2/28/2022.
Claims 1-20 are presented for examination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Ernster (2016/0283971) in view of Official Notice.
	With respect to claims 1, 8 and 15, Ernster teaches methods, product and systems for:
	 Receiving, by one more processors, structured and unstructured data for a user, wherein the structured and unstructured data for the user provide a first context for generating a singularity recommendation (i.e. The data application may provide real time stock valuations for a particular stock 306, and the database may store the real time percent gain or losses at a given time interval)(See Figure 3 and paragraph 0047);
	Responsive to identifying a location of the user, determining by one or more processors, ecosystem data based on the location of the user, wherein the ecosystem data provides a second context for generating the singularity recommendation (i.e. content/ads based on user's GPS location or city 307)(Figure 3 and paragraph 0047);
	Determining, by one or more processors, environmental data based on the location for the user, where the environmental data provides a third context for generating the singularity recommendation (i.e. ads/content on weather, temperature for the location)(Figure 3 and paragraph 0047);
	Generating, by one or more processors, the singularity recommendation based on the first context, the second context, and the third context directed to the user; and displaying, by one or more processors, the singularity recommendation in a user interface on a client device associated with the user (i.e. ocale 311 of Washington D.C., the weather 312 is sunny, the temperature 313 is above 15 degrees Celsius, the stock criteria 314 is a NASDAQ gain of 10.00% or larger, and the relevant user is categorized as being “high net worth.” When these conditions are satisfied, the advertisement management platform 321 may trigger an advertisement for BMW featuring their new M3 sedan and select the advertisement from the advertisement database 322)(Figure 3 and paragraph 0048).   
	With respect to the newly added limitations of a machine learning algorithm to initialize a prediction based on a behavioral pattern which includes a number of occurrences of a pattern within a predetermined time period.  Ernster teaches on paragraphs 0048 and 0055 a user being categorized as a high net worth based on a locality and stock criteria and trigger an advertisement based on the categorization, in addition, and on paragraph 0047 “data may be collected in real time or at a predetermined interval and may be stored in the moments database 302 while associated with the time of retrieval. The moments database 302 may include a plurality of fields, comprising a date/timestamp field 304, data application fields 305, a geographic locale field 307, and a confidence field 308. The moments database may further include, but are not limited to, for example, weather fields 305, temperature fields 303, stock prices or oil/gas prices fields 306, sports scores, social media trends and political events. Any external data of moments database 302 may be processed to determine whether a moment has occurred or is currently occurring. The moments database 302 may continuously store fetched data from each of the selected data applications corresponding to a specific time increment. The time increments may be on the order of seconds, minutes, hours, or days”.  Ernster is silent as to using machine learning to make the prediction. Nevertheless, machine learning is old and well known  for the process of using mathematical models of data to help a computer learn without direct instruction.  It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the old and well known teachings of machine learning to the teachings of Ernster in order to make the predictions of Ernster without direct instruction.      

	With respect to claims 2, 9 and 16, Ernster further teaches a behavioral pattern based on the structured and unstructured data that includes personal data for the user, wherein the behavioral pattern further provides the first context for generating the singularity recommendation (i.e the specifying conditions and/or criteria may be informed based on preferences and information received from advertisers 105. For example, an advertiser may know that its target demographic is highly responsive during certain weather and/or stock market conditions. Alternatively, the advertiser may know that its target demographic is highly primed for buying when the end of a quarter falls on a weekend, for example)(paragraph 0030).

	With respect to claims 3-5, 10-12 and 17-18, Ernster teaches responsive to determining a connection-based trigger event has occurred, identifying, by one or more processors, a communication connection established between the client device of the user and a surrounding network; identifying, by one or more processors, the location for the user based on the communication connection, wherein the location for the user is categorized based on a general cluster, a single subcluster out of a plurality of clusters of the general cluster, and one or more portions of the single subcluster; wherein the ecosystem data represents potential products and services available based on the location of the user selected from a group consisting of: retail data, services data, and entertainment data; , wherein the environmental data represents surrounding information based on the location of the user selected from a group consisting of: climate data, locality data, and social data (see paragraph 0035). 

	With respect to claims 6-7, 13-14 and 19-20, Ernster further teaches perform an action based on the singularity recommendation and the received one or more alterations from the user, wherein the action includes prepopulating one or more fields in a website based on the singularity recommendation; wherein the singularity recommendation is a statement that includes at least one highlighted word and one hyperlinked words, wherein the at least one highlighted word represents a portion of the singularity recommendation that the user can alter, and wherein the at least one hyperlinked word directs the user to the website with the prepopulated one or more fields (i.e.  the target user may be homeowners in the metropolitan Washington D.C. area. The advertiser may be a home alarm system company. The first moment may be defined as occurring when the number of violent crimes exceeds 300 per 100,000 nationally. The statistics on national violent crime may be obtained from the FBI. When the first moment occurs, the advertisement management platform may begin a campaign featuring a specific company's home alarm system. The second moment may be defined as the number of break and enters in Washington D.C. for a given week. Data may be obtained from the Metropolitan Police Department website. When the second moment occurs, the advertisement creative may be modified to feature a burglar attempting to burglarize a family home but is instead turned away by the activation of the alarm system and the call to the police)(paragraph 0055).

References of record but not applied in the current rejection:
	CN 102077228 A teaches systems and methods for providing customized advertising content are provided. When a user is browsing a webpage, client script code embedded in the webpage monitors the user's mouse and keyboard activity, for example, the time it takes the user to click on a link, the time between clicks, etc. This data may then be compiled and sent to an ad server, which responds in real time by placing advertisements suitable to the user at that moment. By comparing the user's activity data to known behavioral data, one can estimate or predict the identity of the user and the user's state of mind, and deliver the advertisements accordingly. As more data is collected, the ad server may act dynamically to present more advertisements. 
	
	Article by Mell et al. titled “The NIST definition of cloud computing” teaches Measured service. Cloud systems automatically control and optimize resource use by leveraging a metering capability’ at some level of abstraction appropriate to the type of service (¢.g., storage, processing, bandwidth, and active user accounts). Resource usage can be monitored, controlled, and reported, providing transparency for both the provider and consumer of the utilized service.

Response to Arguments
The 101 rejections have been withdrawn.  The additional elements of recommendation algorithm and machine learning to initialize a prediction based on a behavioral pattern and prepopulating one or more fields in a website based on the singularity recommendation, integrates the exception into a practical application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	

	Point of contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688